DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022  has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 4, “the tab of the electrode assembly” should be changed to read “the tab of each of the plurality of electrode plates” such that it is commensurate with claim 1, lines 15-17.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140193696 A1) and further in view of Okuda et al. (JP 2016012542 A) (English machine translation provided herein).
Regarding claim 1, Kim discloses an energy storage device [0003] comprising: an outer case (Fig. 2; 140) on which an external terminal (Fig. 2; 123) is mounted (Fig. 2); an electrode assembly (Fig. 2; 110) housed in the outer case (Fig. 2); a conductive shaft portion (Fig. 10; 122’) formed using a material different from a material for forming the external terminal ([0081]; the external terminal is made of aluminum and the conductive shaft portion is made of copper), and having a swaged portion (see annotated partial Fig. 2 below) ([0060]; the part riveted to second coupling hole 123a) connected to the external terminal at one end thereof in an axial direction ([0060]; the end containing second coupling hole 123a); and a conductive plate portion (see annotated partial Fig. 2 below) housed in the outer case (Fig. 2), to which another end of the conductive shaft portion is connected (see annotated partial Fig. 2 below) [0055], and the electrode assembly is connected (Fig. 2), wherein the external terminal includes a recessed portion (see annotated partial Fig. 2 below) on which the swaged portion is disposed (see annotated partial Fig. 2 below), and wherein the recessed portion includes a side surface and a bottom surface (see annotated partial Fig. 2 below), the bottom surface being brought into contact with the swaged portion (see annotated partial Fig. 2 below).

    PNG
    media_image1.png
    748
    655
    media_image1.png
    Greyscale

Kim further discloses wherein the external terminal has a plating layer (Fig. 10; P2) in order to prevent corrosion generated due to contact with the conductive shaft portion [0081].
Therefore, the skilled artisan would expect that by covering the whole external terminal with the plating layer, to include the side surface and the bottom surface of the recessed portion, a corrosion prevention effect will occur.
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the side surface and the bottom surface of the recessed portion of Kim to have the plating layer in order to prevent corrosion generated due to contact with the conductive shaft portion and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kim further discloses wherein the electrode assembly includes a plurality of electrode plates (Fig. 2; 111-113) and the energy storage device further comprises a lid plate of the outer case (Fig. 2; 151).
Modified Kim does not disclose wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case.
Okubu teaches an energy storage device (machine translation; [0001]) comprising: an outer case (Fig. 1; 11) on which an external terminal (Fig. 1; 21 or 22) is mounted (Fig. 1); an electrode assembly (Fig. 1; 12) housed in the outer case (Fig. 1); and a conductive plate portion housed in the outer case (Fig. 1; 24 or 25), wherein the electrode assembly includes a plurality of electrode plates, and wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case (Figs. 1, 3) (machine translation; [0022]) to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly (machine translation; [0008]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the tab of each of the plurality of electrode plates of modified Kim in a manner taught by Okubu to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the conductive plate portion is formed in a plate shape extending substantially parallel to the lid plate (Kim; Fig. 2; 151) of the outer case (Kim; Fig. 2), having a first surface to which the other end of the conductive shaft portion is connected (Kim; see annotated partial Fig. 2 above).
Modified Kim does not disclose wherein the conductive plate portion has a second surface to which the tab of each of the plurality of electrode plates extending towards the lid plate is connected, and wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size ofSerial No. 16/637,3463 Docket No. 18-00367US0 GSY.184the external terminal in the planar direction of the lid plate.
Okubu teaches an energy storage device (machine translation; [0001]) comprising: an outer case (Fig. 1; 11) on which an external terminal (Fig. 1; 21 or 22) is mounted (Fig. 1); an electrode assembly (Fig. 1; 12) housed in the outer case (Fig. 1); and a conductive plate portion housed in the outer case (Fig. 1; 24 or 25), wherein the electrode assembly includes a plurality of electrode plates, and wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case (Figs. 1, 3) (machine translation; [0022]), wherein the conductive plate portion has a second surface to which the tab of each of the plurality of electrode plates extending towards the lid plate is connected (Fig. 3), and wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size ofSerial No. 16/637,3463 Docket No. 18-00367US0 GSY.184the external terminal in the planar direction of the lid plate (Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the conductive plate portion and tab of modified Kim in a manner taught by Okubu because it is a known configuration suitable for the intended purpose of forming an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Kim discloses all the limitations of the energy storage device above and further teaches wherein the plating layer is made of either nickel or tin (Kim; [0081]) out of a list of other materials. Modified Kim also teaches wherein the external terminal is made of aluminum, and the conductive shaft portion is made of copper (Kim; [0081]). 
By selecting either nickel or tin for the material of the plating layer, modified Kim discloses wherein an ionization tendency of the plating layer is larger than an ionization tendency of the conductive shaft portion, and is smaller than an ionization tendency of the external terminal, since aluminum has a higher ionization tendency than copper and nickel/tin have an ionization tendency in between aluminum and copper.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select either nickel or tin for the material of the plating layer of modified Kim out of the list of other materials as taught by Kim such that the claimed relationship between the ionization tendencies is achieved, because they are known materials suitable for forming a plating layer in an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the external terminal is made of aluminum, and the conductive shaft portion is made of copper (Kim; [0081]).
Regarding claim 5, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab of each of the plurality of electrode plates includes a bent tab extending towards the lid plate (Okubu; Figs. 1, 3) (Okubu; machine translation; [0022]).
Regarding claim 6, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab is accommodated in an inside of the outer case in a bent posture (Okubu; Figs. 1, 3) (Okubu; machine translation; [0022]).
Regarding claim 7, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab comprises a part of the electrode plate (Okubu; Fig. 3), and wherein the tab extending from the respective electrode plate of the plurality of electrode plates overlaps with another tab of a respective electrode plate of the plurality of electrode plates (Okubu; Fig. 3).
Regarding claim 8, Kim discloses an energy storage device [0003] comprising: an outer case (Fig. 2; 140) on which an external terminal (Fig. 2; 123) is mounted (Fig. 2); an electrode assembly (Fig. 2; 110) housed in the outer case (Fig. 2); a conductive shaft portion (Fig. 10; 122’) formed using a material different from a material for forming the external terminal ([0081]; the external terminal is made of aluminum and the conductive shaft portion is made of copper), and having a swaged portion (see annotated partial Fig. 2 above) ([0060]; the part riveted to second coupling hole 123a) connected to the external terminal at one end thereof in an axial direction ([0060]; the end containing second coupling hole 123a); and a conductive plate (see annotated partial Fig. 2 above) housed in the outer case (Fig. 2), to which the other end of the conductive shaft portion is connected (see annotated partial Fig. 2 above) [0055], and the electrode assembly is connected (Fig. 2), and wherein the external terminal has a plating layer (Fig. 10; P2) on a surface thereof which is brought into contact with the swaged portion (Fig. 10) ([0081]; the plating layer covers the external terminal to minimize corrosion when coupled with the swaged portion).
Kim further discloses wherein the external terminal has a plating layer (Fig. 10; P2) in order to prevent corrosion generated due to contact with the conductive shaft portion [0081].
Therefore, the skilled artisan would expect that by covering the whole external terminal with the plating layer, a corrosion prevention effect will occur.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to cover a whole of the external terminal of Kim with the plating layer in order to prevent corrosion generated due to contact with the conductive shaft portion and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kim further discloses wherein the electrode assembly includes a plurality of electrode plates (Fig. 2; 111-113) and the energy storage device further comprises a lid plate of the outer case (Fig. 2; 151).
Modified Kim does not disclose wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case.
Okubu teaches an energy storage device (machine translation; [0001]) comprising: an outer case (Fig. 1; 11) on which an external terminal (Fig. 1; 21 or 22) is mounted (Fig. 1); an electrode assembly (Fig. 1; 12) housed in the outer case (Fig. 1); and a conductive plate portion housed in the outer case (Fig. 1; 24 or 25), wherein the electrode assembly includes a plurality of electrode plates, and wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case (Figs. 1, 3) (machine translation; [0022]) to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly (machine translation; [0008]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the tab of each of the plurality of electrode plates of modified Kim in a manner taught by Okubu to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab extending from the respective electrode plate of the plurality of electrode plates overlaps with another tab of a respective electrode plate of the plurality of electrode plates (Okubu; Fig. 3).
Regarding claim 10, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the external terminal includes a recessed portion (Kim; see annotated partial Fig. 2 above) on which the swaged portion is disposed (Kim; see annotated partial Fig. 2 above). 
Regarding claim 11, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab is accommodated in an inside of the outer case in a bent posture (Okubu; Figs. 1, 3) (Okubu; machine translation; [0022]).
Regarding claim 12, Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab comprises a part of the electrode plate (Okubu; Fig. 3).
Regarding claim 13, modified Kim discloses all the limitations of the energy storage device above but does not disclose wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size ofSerial No. 16/637,3463 Docket No. 18-00367US0 GSY.184the external terminal in the planar direction of the lid plate.
Okubu teaches an energy storage device (machine translation; [0001]) comprising: an outer case (Fig. 1; 11) on which an external terminal (Fig. 1; 21 or 22) is mounted (Fig. 1); an electrode assembly (Fig. 1; 12) housed in the outer case (Fig. 1); and a conductive plate portion housed in the outer case (Fig. 1; 24 or 25), wherein the electrode assembly includes a plurality of electrode plates, and wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case (Figs. 1, 3) (machine translation; [0022]), wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size ofSerial No. 16/637,3463 Docket No. 18-00367US0 GSY.184the external terminal in the planar direction of the lid plate (Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the conductive plate portion and tab of modified Kim in a manner taught by Okubu because it is a known configuration suitable for the intended purpose of forming an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, Kim discloses an energy storage device [0003] comprising: an outer case (Fig. 2; 140) on which an external terminal (Fig. 2; 123) is mounted (Fig. 2); an electrode assembly (Fig. 2; 110) housed in the outer case (Fig. 2); a conductive shaft portion (Fig. 10; 122’) formed using a material different from a material for forming the external terminal ([0081]; the external terminal is made of aluminum and the conductive shaft portion is made of copper), and having a swaged portion (see annotated partial Fig. 2 above) ([0060]; the part riveted to second coupling hole 123a) connected to the external terminal at one end thereof in an axial direction ([0060]; the end containing second coupling hole 123a); and a conductive plate portion (see annotated partial Fig. 2 above) housed in the outer case (Fig. 2), to which another end of the conductive shaft portion is connected (see annotated partial Fig. 2 above) [0055], and the electrode assembly is connected (Fig. 2), wherein the external terminal has a plating layer (Fig. 10; P2) on a surface thereof which is brought into contact with the swaged portion (Fig. 10) ([0081]; the plating layer covers the external terminal to minimize corrosion when coupled with the swaged portion), wherein the electrode assembly includes a plurality of electrode plates (Fig. 2; 111-113), and the energy storage device further comprises a lid plate of the outer case (Fig. 2; 151).
Kim does not disclose wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case.
Okubu teaches an energy storage device (machine translation; [0001]) comprising: an outer case (Fig. 1; 11) on which an external terminal (Fig. 1; 21 or 22) is mounted (Fig. 1); an electrode assembly (Fig. 1; 12) housed in the outer case (Fig. 1); and a conductive plate portion housed in the outer case (Fig. 1; 24 or 25), wherein the electrode assembly includes a plurality of electrode plates, and wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case (Figs. 1, 3) (machine translation; [0022]) to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly (machine translation; [0008]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the tab of each of the plurality of electrode plates of Kim in a manner taught by Okubu to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab is accommodated in an inside of the outer case in a bent posture (Okubu; Figs. 1, 3) (Okubu; machine translation; [0022]).
Regarding claim 16, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the tab comprises a part of the electrode plate (Okubu; Fig. 3), and wherein the tab extending from the respective electrode plate of the plurality of electrode plates overlaps with another tab of a respective electrode plate of the plurality of electrode plates (Okubu; Fig. 3).
Regarding claim 17, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the external terminal has a plating layer (Kim; Fig. 10; P2) in order to prevent corrosion generated due to contact with the conductive shaft portion (Kim; [0081]).
Therefore, the skilled artisan would expect that by covering the whole external terminal with the plating layer, a corrosion prevention effect will occur.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to cover a whole of the external terminal of modified Kim with the plating layer in order to prevent corrosion generated due to contact with the conductive shaft portion and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Kim discloses all the limitations of the energy storage device above but does not disclose wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size ofSerial No. 16/637,3463 Docket No. 18-00367US0 GSY.184the external terminal in the planar direction of the lid plate.
Okubu teaches an energy storage device (machine translation; [0001]) comprising: an outer case (Fig. 1; 11) on which an external terminal (Fig. 1; 21 or 22) is mounted (Fig. 1); an electrode assembly (Fig. 1; 12) housed in the outer case (Fig. 1); and a conductive plate portion housed in the outer case (Fig. 1; 24 or 25), wherein the electrode assembly includes a plurality of electrode plates, and wherein each of the plurality of electrode plates includes a tab extending from each respective electrode plate towards a lid plate of the outer case (Figs. 1, 3) (machine translation; [0022]), wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size ofSerial No. 16/637,3463 Docket No. 18-00367US0 GSY.184the external terminal in the planar direction of the lid plate (Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the tab of each of the plurality of electrode plates of Kim in a manner taught by Okubu to provide a power storage device capable of reducing an amount of protrusion of a tab from an end surface of an electrode assembly and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein external terminal includes a recessed portion (Kim; see annotated partial Fig. 2 above) on which the swaged portion is disposed (Kim; see annotated partial Fig. 2 above), and wherein the recessed portion includes a side surface and a bottom surface (Kim; see annotated partial Fig. 2 above).
Modified Kim further discloses wherein the external terminal has a plating layer (Kim; Fig. 10; P2) in order to prevent corrosion generated due to contact with the conductive shaft portion (Kim; [0081]).
Therefore, the skilled artisan would expect that by covering the whole external terminal with the plating layer, to include the side surface and the bottom surface of the recessed portion, a corrosion prevention effect will occur.
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the side surface and the bottom surface of the recessed portion of modified Kim to have the plating layer in order to prevent corrosion generated due to contact with the conductive shaft portion and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Kim discloses all the limitations of the energy storage device above and further discloses wherein the external terminal has a plating layer (Kim; Fig. 10; P2) in order to prevent corrosion generated due to contact with the conductive shaft portion (Kim; [0081]).
Therefore, the skilled artisan would expect that by covering the whole external terminal with the plating layer, a corrosion prevention effect will occur.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to cover a whole of the external terminal of modified Kim with the plating layer in order to prevent corrosion generated due to contact with the conductive shaft portion and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724           

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759